Citation Nr: 0100235	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1978.



This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for diabetes mellitus.


FINDINGS OF FACT

1.  The June 1986 rating decision which denied service 
connection for diabetes mellitus is final.

2.  The evidence submitted subsequent to the June 1986 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision which denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the June 1986 rating 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for diabetes mellitus.  He further contends that 
diabetes mellitus was incurred in or aggravated by service, 
or manifested to a compensable degree within one year 
following his separation from service, and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the claimant has not submitted 
new and material evidence and his claim of entitlement to 
service connection for diabetes mellitus is not reopened.  
The benefits sought on appeal with regard to that claim 
remain denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the June 1986 rating decision denial of his claim of 
entitlement to service connection for diabetes mellitus.  
That rating decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus subsequent to the June 1986 rating 
decision, which represents the most recent final denial of 
the veteran's claim.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  Diabetes mellitus is a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that diabetes mellitus was 
incurred in or aggravated by his service, is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service, or manifested to a compensable degree 
within one year following his separation from service.  The 
Board finds that there is no new evidence of record which 
shows that connection.

The new evidence received subsequent to the June 1986 rating 
decision consists of VA medical records and claims statements 
submitted by the claimant.

The claimant has submitted VA medical records which are new 
as they were not previously before the Board.  Those records 
consist of July 1998 VA examination reports which show a 
diagnosis of diabetes mellitus.  However, those medical 
reports do not provide evidence which shows that diabetes 
mellitus was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that diabetes 
mellitus manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
the Board finds that the medical evidence submitted 
subsequent to the June 1986 rating decision, while in some 
part new, is not material because it does not bear directly 
and substantially on the specific matter of the claim, as it 
does not provide any competent evidence tending to show that 
diabetes mellitus is related to his service.  Such a showing 
would be required in order for the evidence to bear directly 
and substantially upon the claim such that the evidence would 
be so significant that it must be considered to fairly decide 
the merits of the claim.

The claimant, in his claims statements, contends that his 
diabetes mellitus began in service and is related to his 
service.  However, he has not provided competent medical 
evidence which verifies that diabetes mellitus was incurred 
in or aggravated by service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or that diabetes mellitus manifested to a 
compensable degree within one year following his separation 
from service.  These statements relating to his claim are 
essentially the same as assertions the claimant made in 
connection with the prior claim, and therefore are cumulative 
and do not constitute new evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that his diabetes mellitus was incurred in or 
aggravated by service, is proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
or that diabetes mellitus manifested to a compensable degree 
within one year following his separation from service.  
Therefore, the claims statements are not material as they do 
not bear directly and substantially upon the claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

The veteran contends that his service separation examination 
indicates elevated sugar in his urine, which he claims is 
indicative of diabetes mellitus.  However, his service 
medical records, including his separation examination, were 
of record and were considered at the time of the June 1986 
rating decision.  Therefore, his service medical records do 
not constitute new evidence.

The Board finds that the claimant has not submitted evidence 
which shows that diabetes mellitus was incurred in or 
aggravated by active service, is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or manifested to a compensable degree within one 
year following his separation from service.  In short, the 
claimant has produced no competent medical evidence relating 
his diabetes mellitus to his service in any way.  Such 
evidence would be required in order for any new evidence to 
be material.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for diabetes mellitus and that claim is 
not reopened.  The benefits sought on appeal with regard to 
that claim remain denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, and the benefits sought on appeal with regard to 
that disability remain denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

